DETAILED ACTION
This non-final Office action is in response to the claims filed on June 28, 2021.
Status of claims: claims 1-3 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 and June 30, 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2 – “ascending/descending” is unclear since it is unclear what exactly constitutes “/”?  Does the applicant intend to recite “ascending and descending” or “ascending or descending” or both?  Clarification is required.
Claim 1, line 4 – “raising/lowering” and “raise/lower” are unclear. See above.
Claim 1, line 12 – “the end side” lacks antecedent basis.
Claim 1, line 12 – “the flange portion to enter” what?
Claim 2, line 1 – “the flange portion enters” what?
Claim 3, line 2 – “the flange portion enters” what?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-139706 (hereinafter “’706”).
’706 discloses a window regulator, comprising: 
a guide rail 11 along an ascending/descending direction of a window glass G; 
a carrier plate 30 to slide on the guide rail to move with the window glass; (see FIG. 16) and 
a raising/lowering means 14-19 to raise/lower the carrier plate along the guide rail, (see FIG. 16)
wherein the carrier plate comprises a front surface sliding member configured to slide on a front surface of a flange portion of the guide rail and a back surface sliding member 43 configured to slide on a back surface of the flange portion, (see FIG. 14)
wherein the back surface sliding member comprises a contact portion 43b coming into contact with the back surface and a base portion 43a that presses the contact portion against the back surface by a restoring force of elastic deformation, and 
wherein the contact portion extends toward the back surface and is elastically deformed and bent on the end side to allow the flange portion to enter from a lateral side in an extending direction thereof when assembling the carrier plate to the guide rail. (See Fig. 14 and [0018]) (claim 1)
’706 further discloses wherein, when the flange portion enters, the contact portion returns to the natural state while causing elastic deformation of the base portion by the restoring force of elastic deformation. (see FIG. 14 and at least [0018]) (claim 2)
’706 further discloses wherein the contact portion comprises an inclined surface (note its rounded; see FIG. 14) on a lateral surface thereof on a side from which the flange portion enters, the inclined surface being inclined toward the end side in an entry direction of the flange portion. (claim 3)

Claims 1-3 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6810623 to Messlez et al. (hereinafter “Messlez”).
Messlez discloses a window regulator, comprising: 
a guide rail 34,36,38 along an ascending/descending direction of a window glass; (see FIG. 2)
a carrier plate 2 to slide on the guide rail to move with the window glass; (see FIG. 1) and 
a raising/lowering means (see col. 1 – “motor-driven mechanism, via cables”) to raise/lower the carrier plate along the guide rail, 
wherein the carrier plate comprises a front surface sliding member 18 configured to slide on a front surface of a flange portion of the guide rail and a back surface sliding member 20 configured to slide on a back surface of the flange portion, (see FIG. 2)
wherein the back surface sliding member comprises a contact portion 41 coming into contact with the back surface and a base portion 24 that presses the contact portion against the back surface by a restoring force of elastic deformation, (see FIG. 2) and 
wherein the contact portion extends toward the back surface and is elastically deformed and bent on the end side to allow the flange portion to enter from a lateral side in an extending direction thereof when assembling the carrier plate to the guide rail. (See at least col. 4) (claim 1)
Messlez further discloses wherein, when the flange portion enters, the contact portion returns to the natural state while causing elastic deformation of the base portion by the restoring force of elastic deformation. (see FIG. 2 and at least col. 4) (claim 2)
Messlez further discloses wherein the contact portion comprises an inclined surface (note its rounded; see FIG. 2) on a lateral surface thereof on a side from which the flange portion enters, the inclined surface being inclined toward the end side in an entry direction of the flange portion. (claim 3)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634